     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-cv-00456-SKO
     Gilbert John Telly,                               )
10                                                     )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME
11                                                     )
            vs.                                        )    (Doc. 16)
12                                                     )
     ANDREW SAUL, 1                                    )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from January 27, 2020 to February 26, 2020, for Plaintiff to serve on defendant with
20   PLAINTIFF’S OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be
21   extended accordingly.
22          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
23   the requested extension is necessary due several merit briefs being due on the same week.
24   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
25
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g)(action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).


                                                   1
 1   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
 2   Court for any inconvenience this may cause.
 3
                                           Respectfully submitted,
 4
 5   Dated: January 24, 2020                       PENA & BROMBERG, ATTORNEYS AT LAW

 6
                                       By: /s/ Jonathan Omar Pena
 7
                                          JONATHAN OMAR PENA
 8                                        Attorneys for Plaintiff

 9
10
     Dated: January 24, 2020               MCGREGOR W. SCOTT
11                                         United States Attorney
                                           DEBORAH LEE STACHEL
12                                         Regional Chief Counsel, Region IX
13                                         Social Security Administration

14
                                       By: */s/ Michael Marriott
15                                        Michael Marriott
16                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
17                                        (*As authorized by email on January 24, 2020)
18
19
                                              ORDER
20
              Based upon the above-stipulation of the parties (Doc. 16), and for good cause shown
21
     (Fed. R. Civ. P. 16(b)(4)), IT IS HEREBY ORDERED, that Plaintiff shall have an extension of
22
23   time, to and including February 26, 2020, in which to file Plaintiff’s Opening Brief. All other

24   deadlines set forth in the Scheduling Order (Doc. 6) shall be extended accordingly.

25
26   IT IS SO ORDERED.

27
     Dated:     January 28, 2020                                 /s/   Sheila K. Oberto                .
28                                                     UNITED STATES MAGISTRATE JUDGE


                                                  2
